Case 2:20-cv-10950-SJM-APP ECF No. 7, PageID.1019 Filed 12/22/20 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 In re KAY BEE KAY PROPERTIES,
 LLC,                                            Case No. 2:20-cv-10950

             Debtor,                             HONORABLE STEPHEN J. MURPHY, III
                                        /

 SAID TALEB,

             Appellant,
 v.

 STUART A. GOLD,

             Appellee.
                                         /

                  OPINION AND ORDER GRANTING
            APPELLEE'S MOTION TO DISMISS THE APPEAL [3]

      Appellant Said Taleb is a creditor of Debtor. ECF 4, PgID 807. Appellant filed

a notice of appeal and sought review of an order from the United States Bankruptcy

Court for the Eastern District of Michigan that denied Appellant's objection to the

Trustee's final report and application for both the Trustee and Trustee's counsel's

final compensation and reimbursement. ECF 1. But before Appellant filed a brief,

Appellee Stuart A. Gold ("Trustee") moved to dismiss the appeal as moot. ECF 3. The

Court reviewed the briefs and finds a hearing is unnecessary. See E.D. Mich. LR

7.1(f); Fed. R. Bankr. P. 8013(c). For the following reasons, the Court will grant the

motion to dismiss the appeal as moot.




                                             1
Case 2:20-cv-10950-SJM-APP ECF No. 7, PageID.1020 Filed 12/22/20 Page 2 of 10




                                    BACKGROUND

         Debtor was a company owned and managed by Keith Kramer. ECF 4, PgID

182. Before Debtor's bankruptcy, Appellant worked as Kramer's General Counsel and

Vice President. Id. Kramer, however, later falsely accused Appellant of forgery and

embezzlement. Id. at 183–84. Appellant then obtained a $793,333.33 arbitration

judgment against Debtor and Kramer, jointly and severally, for the false accusations.

Id. at 191. Shortly after, Debtor filed for Chapter 11 relief.1 In the bankruptcy case,

Appellant made an allowed general unsecured claim for $793,333.33. Id. at 807.

         But as the bankruptcy case continued, the Trustee's final report proposed

paying $9,209.61 of Appellant's $793,333.33 claim. Id. Appellant then appealed and

sought review of multiple bankruptcy court orders: (1) the order that overruled

Appellant's objection to the Trustee's final report and application for final

compensation and reimbursement, ECF 1, PgID 7; (2) the order that granted Gold,

Lange & Majoros, P.C.'s2 second and final application of attorney fees and expenses,

id. at 11; and (3) the order that granted the Trustee's compensation and

reimbursement for expenses, id. at 13.3




1   The Chapter 11 ultimately failed and converted to a Chapter 7. Id. at 148.

2   Gold, Lange, & Majoros, P.C. is the Trustee's counsel. Id. at 11.

3Appellant also appealed document 141 on the bankruptcy court docket. ECF 1, PgID
2. But document 141 is a certificate of distribution by the Trustee and not a
bankruptcy court order. See In re Kay Bee Kay Properties, LLC, No. 15-46666-tjt, ECF
No. 141 (Bankr. E.D. Mich. Apr. 2, 2020). And because document 141 is not a final
order issued by the bankruptcy court, the Court cannot review it. 28 U.S.C.
§ 151(a)(1).

                                             2
Case 2:20-cv-10950-SJM-APP ECF No. 7, PageID.1021 Filed 12/22/20 Page 3 of 10




      Appellant, however, never obtained a stay in the bankruptcy court, so the

Trustee administered the entire bankruptcy estate. See In re Kay Bee Kay Properties,

LLC, No. 15-46666-tjt (Bankr. E.D. Mich. Dec. 14, 2020) ("Final Decree: The

bankruptcy estate has been fully administered. The bankruptcy court has decreed

that Trustee Stuart A. Gold is discharged as trustee of the estate and the bond is

cancelled and the chapter 7 case is closed."). In the end, the bankruptcy court

discharged the Trustee and closed the case while the appeal was pending. Id.

                               LEGAL STANDARD

      "Federal courts are courts of limited jurisdiction." Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted). Federal Rule of Civil

Procedure 12(b)(1) allows a case to be dismissed for "lack of subject-matter

jurisdiction." When a defendant challenges subject-matter jurisdiction, the plaintiff

bears the burden of proving jurisdiction. Mich. S. R.R. Co. v. Branch & St. Joseph

Ctys. Rail Users Ass'n, Inc., 287 F.3d 568, 573 (6th Cir. 2002) (citing Moir v. Greater

Cleveland Reg'l Transit Auth., 895 F.2d 266, 269 (6th Cir. 1990)). Under Rule

12(b)(1), a party may move to dismiss a bankruptcy appeal as moot. In re City of

Detroit, 2015 WL 5697702, at *3 (E.D. Mich. Sept. 29, 2015), aff'd, 838 F.3d 792 (6th

Cir. 2016).

                                   DISCUSSION

      The Trustee raised two grounds for Rule 12(b)(1) dismissal: constitutional and

equitable mootness. ECF 3, PgID 23–31. Because constitutional mootness is a

jurisdictional limit on the Court's power, the Court must address it first. Pettrey v.




                                          3
Case 2:20-cv-10950-SJM-APP ECF No. 7, PageID.1022 Filed 12/22/20 Page 4 of 10




Enter. Title Agency, Inc., 584 F.3d 701, 703 (6th Cir. 2009) (explaining that once a

case no longer involves a live controversy it is outside the jurisdiction of federal

courts); see Lexmark Intern., Inc. v. Static Control Components, Inc., 572 U.S. 118,

125–26 (2014) (explaining that dismissal on "prudential, rather than constitutional

[grounds] . . . is in some tension with our recent affirmation of the principle that a

federal court's obligation to hear and decide cases within its jurisdiction is virtually

unflagging") (internal quotations and citations omitted).

I.     Constitutional Mootness

       Federal courts may only adjudicate actual cases and live controversies.

DeFunis v. Odegaard, 416 U.S. 312, 316 (1974). "The test for mootness is whether the

relief sought would, if granted, make a difference to the legal interests of the parties."

Bowman v. Corr. Corp. of Am., 350 F.3d 537, 550 (6th Cir. 2003) (internal quotations

omitted).

       An appeal is constitutionally moot when events during the pending appeal

make it "impossible for the court to grant any effectual relief whatever . . . ." Coal. for

Gov't Procurement v. Fed. Prison Indus., Inc., 365 F.3d 435, 458 (6th Cir. 2004)

(quoting Church of Scientology Cal. v. United States, 506 U.S. 9, 12 (1992)) (internal

quotations omitted). But "even the availability of a partial remedy is sufficient to

prevent [a] case from being moot." Calderon v. Moore, 518 U.S. 149, 150 (1996) (per

curiam) (citing Church of Scientology of Cal., 506 U.S. at 13) (internal quotations

omitted). For that reason, "[t]he party moving for dismissal on mootness grounds

bears a heavy burden." In re Thorpe Insulation Co., 677 F.3d 869, 880 (9th Cir. 2012)




                                            4
Case 2:20-cv-10950-SJM-APP ECF No. 7, PageID.1023 Filed 12/22/20 Page 5 of 10




(internal citations and quotations omitted). The Court must determine whether there

is a live case or controversy over the three orders on which Appellant seeks review.

       A. Order Granting Gold, Lang & Majoros, P.C.'s Second and
          Final Application of Attorney Fees and Expenses

      The Court will dismiss the appeal of the bankruptcy court's order granting

Gold, Lang & Majoros, P.C.'s second and final application of attorney fees and

expenses. ECF 1, PgID 11. The appeal is constitutionally moot because the Court

cannot grant any effective relief to Appellant. See Coal. for Gov't Procurement, 365

F.3d at 458 (citation omitted). Simply put, the bankruptcy court's order granted fees

and expenses to Gold, Lange & Majoros, P.C., an entity that is not a party to the

appeal. See id. at 11. And the "[C]ourt lacks power to compel non-parties to return

funds." Pookrum v. Bank of Am., N.A., 512 B.R. 781, 786 (D. Md. 2014).

      Even if the Court overturned the order, the Court is powerless to compel Gold,

Lange & Majoros, P.C. to return any funds. Id. Because "[e]ffective relief is impossible

if funds have been disbursed to persons who are not parties to the appeal[,]" the Court

will dismiss the appeal of the order as constitutionally moot. In re Blumer, 66 B.R.

109, 113 (B.A.P. 9th Cir. 1986).

       B. Order Overruling Appellant's Objection to the Trustee's Final
          Report and Application for Final Compensation and
          Reimbursement

      Next, the Court will dismiss the appeal of the bankruptcy court's order

overruling Appellant's objection as constitutionally moot. ECF 1, PgID 7. In sum, the




                                           5
Case 2:20-cv-10950-SJM-APP ECF No. 7, PageID.1024 Filed 12/22/20 Page 6 of 10




Court cannot offer any effective relief to Appellant because Appellant never obtained

a stay.

      Without a stay, the Trustee ultimately administered the entire bankruptcy

estate, the bankruptcy court discharged the Trustee, and then closed the case. In re

Kay Bee Kay Properties, LLC, No. 15-46666-tjt (Bankr. E.D. Mich. Dec. 14, 2020). If

Appellant had obtained a stay, then he would have avoided those events. But without

a stay, "the appeal becomes moot because a reviewing court cannot fashion a remedy

. . . ."" In re Reynolds, 455 B.R. 312, 319–20 (D. Mass. 2011).

      In short, the events that took place after the appeal have made "it impossible

for the Court to grant any effectual relief" on the order. In re Fontainebleau Las Vegas

Holdings, LLC, 434 B.R. 716, 740 (S.D. Fla. 2010) (emphasis in original) (citation

omitted). The Court will deny the appeal of the bankruptcy court's order denying

Appellant's objection as constitutionally moot.

          C. Order Granting the Trustee's Fee and Expenses

      But, the Court finds that the appeal of the bankruptcy court's order granting

the Trustee's fee and expenses is constitutionally ripe because the Trustee is a party

to the appeal. ECF 1, PgID 2. And the Court may reverse the bankruptcy court order

and require the Trustee to return money back to the bankruptcy estate. Pookrum v.

Bank of Am., N.A., 512 B.R. 781, 786 (D. Md. 2014) ("When funds have been

distributed only to parties, the issue is not constitutionally moot.").

      Admittedly, the Trustee could only return the money to the bankruptcy estate

if the bankruptcy court reopens the case. And the decision to reopen the bankruptcy




                                            6
Case 2:20-cv-10950-SJM-APP ECF No. 7, PageID.1025 Filed 12/22/20 Page 7 of 10




case is within the discretion of the bankruptcy court. In re Romano, 59 F. App'x 709,

711–12 (6th Cir. 2003). Yet, bankruptcy courts routinely reopen cases to administer

later-discovered assets in the bankruptcy estate. Kane v. National Union Fire Ins.

Co., 535 F.3d 380, 385 (5th Cir. 2008). To that end, if the Court reverses the order,

then the bankruptcy court would reopen the case to deal with newfound money. The

appeal is therefore constitutionally ripe because it is not "impossible for the court to

grant any effectual relief[.]" Coal. for Gov't Procurement, 365 F.3d at 458 (citation

omitted). But the Court must still address whether the appeal of the order is

equitably moot.

II.   Equitable Mootness of the Order Granting Trustee's Fee and Expenses

      The difference between constitutional and equitable mootness is the "inability

to alter the outcome (real mootness) and unwillingness to alter the outcome (equitable

mootness)." Matter of UNR Indus., Inc., 20 F.3d 766, 769 (7th Cir. 1994) (Easterbrook,

J.) (emphasis in original) (internal quotations omitted). In other words, equitable

mootness "preserv[es] interests bought and paid for in reliance on judicial decisions

and avoid[s] the pains that attend any effort to unscramble an egg[.]" Id.

      Although equitable mootness is more common in reorganizations, many courts

have employed equitable mootness principles in Chapter 7 liquidations. See, e.g., In

re McDonald, 471 B.R. 194, 196–97 (E.D. Mich. 2012); In re Connolly N. Am., LLC,

432 B.R. 244, 250–51 (E.D. Mich. 2010). Equitable mootness applies "when the

appellant has failed to obtain a stay and although relief is possible[,] the ensuing




                                           7
Case 2:20-cv-10950-SJM-APP ECF No. 7, PageID.1026 Filed 12/22/20 Page 8 of 10




transactions are too complex and difficult to unwind." In re PW, LLC, 391 B.R. 25, 33

(B.A.P. 9th Cir. 2008) (internal quotations and citations omitted).

      In Chapter 7 liquidations, courts weigh three factors to determine equitable

mootness. The first, "most important factor" asks "whether the relief requested [on

appeal] would affect either the rights of parties not before the court or the success of

the [liquidation] plan[.]" In re Connolly N. Am., LLC, 432 B.R. at 251 (citation

omitted). The second factor focuses on "whether a stay has been obtained." Id.

(citation omitted). And the third examines whether the liquidation plan "has been

substantially consummated." Id. (citation omitted). The Court will address each

factor in turn.

      A. Requested Relief's Effect on Rights of Other Parties or Success
         of the Liquidation Plan

      First, Appellant has not filed his opening brief, but in his response brief

Appellant states that he wants the Court to "revers[e] and remand [the] fee order []."

See ECF 5, PgID 907. Although the Court can reverse the order, a reversal would

require reopening the bankruptcy case and rehearing the Trustee's motion for fees

and expenses. Reversal would also require the bankruptcy court to adjudicate an

entire adversarial proceeding. See Fed. R. Bankr. P. 7001(1) (explaining that "a

proceeding to recover money" is an adversarial proceeding). Plus, the Trustee would

inevitably accrue higher fees and expenses—not to mention attorney's fees. And this

action would likely risk altering the distributions of other parties not on the appeal.

Even more to the point, reversal would up-end an already-successful liquidation plan.

The first factor therefore favors a finding of equitable mootness.



                                           8
Case 2:20-cv-10950-SJM-APP ECF No. 7, PageID.1027 Filed 12/22/20 Page 9 of 10




      B. Stay Obtained and Substantial Consummation of the
         Liquidation Plan

      The Court will address the final two factors together. Although failure to seek

a stay "is not necessarily fatal[,]" City of Covington v. Covington Landing Ltd. P'ship,

71 F.3d 1221, 1225–26 (6th Cir. 1995), the second factor still weighs against

Appellant. Appellant never obtained a stay pending appeal. Without a stay, the

Trustee continued her work and administered all the estate's property. See In re Kay

Bee Kay Properties, LLC, No. 15-46666-tjt (Bankr. E.D. Mich. Dec. 14, 2020). In turn,

the bankruptcy court dismissed the case and in doing so the automatic stay

terminated. 11 U.S.C. § 362(c)(2)(B). And, finally, given that the Trustee fully

administered the estate according to the Trustee's final report, the Court finds that

the third factor—substantial consummation of the plan—is easily satisfied.

      Because all three factors favor a finding of equitable mootness, the Court will

find that the appeal of the order granting the Trustee's fee and expenses, ECF 1, PgID

13, is equitably moot. And accordingly, the Court must dismiss the entire appeal.

                                       ORDER

      WHEREFORE, it is hereby ORDERED that Appellee's motion to dismiss the

appeal [3] is GRANTED.

      IT IS FURTHER ORDERED that the appeal is DISMISSED as moot.

      SO ORDERED.

                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: December 22, 2020




                                           9
Case 2:20-cv-10950-SJM-APP ECF No. 7, PageID.1028 Filed 12/22/20 Page 10 of 10




                         CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on December 22, 2020, by electronic and/or ordinary mail.

                                     s/ David P. Parker
                                     Case Manager




                                       10
